Order, entered on March 11, 1963, denying without a hearing defendant’s motion in the nature of an application for a writ of error coram nobis, unanimously reversed on the law, the facts and in the exercise of discretion, and remanded to the trial court for a hearing on the application. On December 31, 1958, defendant was indicted for robbery first degree, grand larceny first degree and assault second degree. On January 6, 1959, defendant was arraigned and pleaded not guilty. On March 16, 1959 before trial, he withdrew his plea of not guilty and pleaded guilty to attempted robbery third degree to cover the entire indictment. Subsequently, defendant on April 9, 1959 was committed to the Psychopathic Ward of Bellevue Hospital in order that he might be examined and a report filed as to his mental condition. A psychiatric report dated May 8, 1959, was submitted to the court which indicated that defendant was malingering and further was capable of standing trial. On May 14, 1959, defendant moved to withdraw his plea of guilty and demanded a trial. The defendant’s motion was denied and he was sentenced to State prison to a term of not less than two and one-half years to five years. One month after sentencing, he was committed to Dannemora State Hospital as a mental patient and remained there for three and one-half years. Defendant contends on this application that there is sufficient evidence to establish that at the time of his being sentenced he was legally insane. In view of the short period of time between defendant’s sentence and the commitment to Dannemora State Hospital as a mental patient, defendant is at least entitled to a hearing on his application to present whatever evidence might be available in support of his contention that he was legally insane at the time he was sentenced to prison. Concur — Botein, P. J., Breitel, Rabin, Steuer and Staley, JJ.